Exhibit 10.2

SETTLEMENT AGREEMENT AND RELEASE

This Settlement Agreement and Release (the “Agreement”) dated December 31, 2011
is made between Timothy J. Reedy (the “Employee”), Conference Plus, Inc. (the
“Company”) and Westell Technologies, Inc. (“Westell”).

WHEREAS, the Company made an employment offer to Employee on October 22, 2002
which was accepted by Employee on October 28, 2002 (the “Offer Letter”).

WHEREAS, the Offer Letter states that, in the event of a sale of the Company
(defined as 51% Change in Control), Employee will receive a payment based on the
Company’s EBITDA run rate for the preceding 12 months at the time of sale. Per
the Offer Letter, the payment would be equal to 5% of the EBITDA run rate
beginning at $5,000,000 and stopping at $25,000,000; provided however, that the
Employee would receive a minimum payment of $250,000 (regardless of the EBITDA
run rate) and a maximum payment of $1,250,000 (even if the EBITDA run rate
exceeded $25,000,000). The payment is conditioned on Employee staying in his
capacity for a successor, if desired by the acquirer, for a minimum of six
months. The Employee would receive the payment upon the earlier of six months
after the Change in Control or the Employee’s termination.

WHEREAS, Westell has entered into an agreement pursuant to which it will sell
100% of the outstanding shares of capital stock of the Company to Arkadin, Inc.
(“Buyer”) (the sale is referred to as the “Transaction”), and the Transaction
would constitute a “Change in Control” of the Company as defined in the Offer
Letter.

WHEREAS, Employee’s position with the Company is being eliminated in connection
with the closing of the Transaction, however, Westell has agreed to employ
Employee following the closing of the Transaction until January 31, 2012 (the
“Termination Date”) in order to assist Westell with administrative matters
related to the Transaction.

WHEREAS, the Company, Westell and Employee wish to determine and settle the
payment obligations that will be due to the Employee under the Offer Letter upon
the Change in Control that will occur as a result of the Transaction and the
termination of Employee’s employment on the Termination Date, and to settle and
satisfy their obligations with respect to the Offer Letter.

NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:

1. The parties acknowledge that the General Waiver and Release Agreement, dated
as of December 31, 2011, between Employee and Westell and the Offer Letter are
the only written employment or related agreements in effect between them as of
the date hereof, and that all prior employment or related agreements, including
but not limited to the Severance Agreement, dated May 15, 2008, between the
Company and the Employee (the “Severance Agreement”) have expired or terminated
without any rights or obligations thereunder.

2. Subject to the consummation of the Transaction, Westell shall, on the
Termination Date, make a lump sum payment in cash to the Employee in an amount
equal to $349,871, which is the agreed upon amount equal to 5% of the EBITDA run
rate for the previous twelve months ended, less any required tax withholdings.



--------------------------------------------------------------------------------

3. In exchange for and subject to the payment pursuant to Section 2 above, the
Employee, on behalf of himself and his successors, predecessors, assignees,
owners and agents (collectively, the “Assigns”) hereby fully releases and
discharges the Company and Westell and their related entities, successors,
predecessors, assignees, owners and agents (collectively the “Company Entities”)
from any and all debts, claims, counterclaims, third-party claims, demands,
liabilities, actions, causes of action, rights, warranties, judgments,
obligations, losses, damages, attorneys’ fees, assessments, whether known or
unknown, suspected or unsuspected, arising in law, contract, equity or otherwise
(“Claims”), which the Employee or any of his Assigns had, has, or may have
against any of the Company Entities as related to this Agreement, the Offer
Letter or the Severance Agreement.

4. Subject to the consummation of the Transaction, upon making the payment set
forth in Section 2 above and without further action, the Offer Letter shall be
terminated and neither party shall have any rights thereunder. However, if the
Transaction is not consummated, then this Agreement shall be null and void and
of no force and effect, and the Offer Letter shall be unmodified and remain in
full force and effect.

5. Subject to the consummation of the Transaction, this Agreement contains the
entire agreement between the Company, Westell and the Employee with respect to
the Offer Letter and the Severance Agreement and supersedes all prior agreements
and understandings, oral or written, between them with respect to such matters;
provided however, that this Agreement does not supersede the General Waiver and
Release Agreement, dated as of December 31, 2011, between Employee and Westell.

*    *    *    *    *



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the day and year first above written.

 

EMPLOYEE:       COMPANY: Timothy J. Reedy       Conference Plus, Inc.

/s/ Timothy J. Reedy

     

By:

Name:

Title:

 

/s/ Brian S. Cooper

Brian S. Cooper

CFO

      WESTELL:       Westell Technologies, Inc.      

By:

Name:

Title:

 

/s/ Brian S. Cooper

Brian S. Cooper

CFO